ACCEPTED
                                                                                                      06-15-00075-CV
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                12/10/2015 8:48:12 AM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                     NO. 06-15-00075
                         ______________________________________
                                                                                  FILED IN
                               IN THE COURT OF APPEALS                     6th COURT OF APPEALS
                            FOR THE SIXTH JUDICIAL DISTRICT                  TEXARKANA, TEXAS
                                  TEXARKANA, TEXAS                         12/10/2015 8:48:12 AM
                                                                                DEBBIE AUTREY
                                                                                    Clerk
        GARY DAVID BRAY AND TEXAS DIVISION, SONS OF CONFEDERATE
              VETERANS, INC., AND DAVID STEVEN LITTLEFIELD,
                                 Appellants,

                                                v.

          GREGORY L. FENVES, IN HIS CAPACITY AS THE PRESIDENT OF
                       THE UNIVERSITY OF TEXAS AT AUSTIN
                                         Appellee.
        ________________________________________________________________
           On Appeal from the 53rd Judicial District Court of Travis County, Texas
                                     Cause No. D-1-GN-15-003330


               APPELLEE’S NOTICE OF SUBSTITUTION OF COUNSEL


TO THE HONORABLE JUDGES OF SAID COURT:

       Appellee Gregory L. Fenves, in his Capacity as the President of the University of Texas at

Austin, respectfully shows the Court that his counsel of record is Mariel T. Puryear. Ms. Puryear

will be leaving the employment of the Office of the Attorney General, and this case has been

administratively assigned to Adam N. Bitter. From this date, Mr. Bitter will represent Appellee in

this action as lead counsel. Mr. Bitter is a member in good standing of the State Bar of Texas.

       WHEREFORE, Appellee Gregory L. Fenves, in his Capacity as the President of the

University of Texas at Austin, prays that this Court note the withdrawal of Mariel T. Puryear as

counsel of record and enter the appearance of Adam N. Bitter as counsel of record and attorney-

in-charge for Appellee in the above-styled and numbered cause of action. All future

correspondence, pleadings, motions and other matters should now be addressed and directed as

                                                1
indicated below to Mr. Bitter as counsel of record for Appellee.


                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             CHARLES E. ROY
                                             First Assistant Attorney General

                                             JAMES E. DAVIS
                                             Deputy Attorney General for Civil Litigation

                                             ANGELA V. COLMENERO
                                             Division Chief – General Litigation


                                             /s/ Adam N. Bitter
                                             ADAM N. BITTER
                                             Attorney in Charge
                                             Texas Bar No. 24085070
                                             MARIEL T. PURYEAR
                                             Texas Bar No. 24078098
                                             Assistant Attorneys General
                                             General Litigation Division
                                             P.O. Box 12548, Capitol Station
                                             Austin, Texas 78711-2548
                                             (512) 475-4099 (Telephone)
                                             (512) 320-0667 (Facsimile)
                                             adam.bitter@texasattorneygeneral.gov


                                             ATTORNEYS FOR APPELLEE




                                                2
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served
electronically through the electronic filing manager in accordance with Tex. R. App. P. 9.5(b)(1)
on December 10, 2015 to:

 Kirk D. Lyons
 Southern Legal Resource Center, Inc.
 P.O. Box 1235
 Black Mountain, North Carolina 28711
 kdl@slrc-csa.org

 C.L. Ray
 604 Beardsley Lane, Suite 100
 Austin, Texas 78746
 clray4523@hotmail.com




                                            /s/ Adam N. Bitter
                                            ADAM N. BITTER
                                            Assistant Attorney General




                                               3